CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #419 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated February 27, 2012 on the financial statements and financial highlights of the Phocas Real Estate Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 24, 2012
